Citation Nr: 0334675	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-05 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus at L5-S1, post-operative, currently evaluated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.



Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded special orthopedic 
and neurologic examinations by an 
orthopedic surgeon and a neurologist or 
other appropriate available specialists 
for the purpose of ascertaining the 
current nature and extent of severity of 
his low back disabilities.  

The examinations should include any 
special diagnostic tests, including nerve 
conduction studies for radiating pain 
from his low back disability that are 
deemed necessary for an accurate 
assessment.  Any further indicated 
special studies should be conducted.

The claims file, a separate copy of this 
memo and copies of the criteria under 
Diagnostic Codes, 5292, 5293(both old and 
amended), 5295 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate their examination reports that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  

The examination request should note that 
the veteran is service connected for 
herniated nucleus pulposus at L5-S1, post 
operative. 
 
The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected herniated nucleus pulposus at 
L5-S1, post operative, in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.

It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Does the service-connected 
disability involve only the joint 
structure, or are the muscles and 
nerves also involved?

(b) Does the service-connected 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  
If the severity of these 
manifestations cannot be quantified, 
the examiners must so indicate.

(c) With respect to subjective 
complaints of pain, the examiners 
are requested to specifically 
comment on whether pain is visibly 
manifested on movement of the 
joints, the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service-
connected disability, the presence 
or absence of changes in condition 
of the skin indicative of disuse due 
to the service-connected disability, 
or the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-
connected disability.

(d) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected disability, and if 
such overlap exists, the degree to 
which the non-service connected 
problem creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service-connected disability.  If 
the functional impairment created by 
the non-service connected problem 
can not be dissociated, the 
examiners should so indicate.

(e) The examiners must be requested 
to express an opinion as to whether 
radiating pain from the low back to 
the lower extremities, if found on 
examination(s), or any other 
disorder(s) found on examination of 
the back, is/are secondary or part 
and parcel of the service-connected 
disability.  

Specifically, the examiners should 
address whether severe degenerative disc 
disease, degenerative joint disease, 
residual herniated disk at L4-5, and left 
leg pain is/are secondary or part and 
parcel of the service-connected 
disability.  In addition, they should 
address the etiology of the lumbar 
herniated disk at L3-4 on the right, 
post-operative, with consideration 
whether it is secondary or part and 
parcel of the service-connected 
disability and whether it resulted from 
the same injury in service when the 
veteran injured L5-S1.   

The examiners must also express an 
opinion as to the impact of the service-
connected disabilities on the ability of 
the veteran to perform substantially 
gainful work.

Any opinions expressed by the orthopedic 
and neurologic examiners must be 
accompanied by a complete rationale.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





